NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERIC LEVAN MARTIN, DOC #K59836,    )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D17-4205
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Eric Levan Martin, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alpher,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.